ON MOTION TO RELINQUISH JURISDICTION FOR AWARD OF INTERIM APPELLATE ATTORNEY’S FEES

PER CURIAM.
Former wife has moved for this court to relinquish jurisdiction to the trial court so that the trial court can consider awarding her interim attorney’s fees for this appeal arising out of a dissolution proceeding. Section 61.16, Florida Statutes has been amended, effective October 1,1994, so that it specifically gives trial courts “continuing jurisdiction to make temporary attorney’s fees and costs awards, necessary to prosecute or defend an appeal....” Since it is no longer necessary for appellate courts to relinquish jurisdiction, we deny the motion as moot.
POLEN, FARMER and KLEIN, JJ., concur.